DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on January 26, 2022.  In that response, claims 1, 3-6, and 8 were amended, claim 14 (withdrawn) was cancelled, and claim 15 was added.  Claims 1-13 and 15 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (US 6871652).
Regarding claims 1-8, 10-13, and 15, Mueller teaches compositions for shaping keratin fibers, including “to straighten curly hair” using a multiphase preparation that is mixed into a homogeneous system before application to hair (col.1 ll.44-45, col.2 ll.1-6, col.5 ll.26-37, 58-67; see title; abstract; col.6 l.63-col.7 l.4 ).  The preparation comprises an aqueous phase and a non-aqueous phase in a ratio of 1:1, i.e., 50% each (col.2 ll.35-41, 51-65, col.5 ll.3-8).  The non-aqueous phase comprises vegetable oils such as those in claim 8 (col.2 l.66-col.3 l.24) and/or at least one alcohol such as those in claims 6, 7, and 15 (col.4 ll.33-col.5 l.2, col.5 ll.58-67, col.10 ll.40-41).  An aqueous reducing composition comprises a reducing agent such as cysteine and other amino acids in claims 2 and 3 that are present in the aqueous phase (abstract; col.6 ll.1-6, 39-48) with protein hydrolyzates such as those in claims 4 and 5 (col.7 ll.21-55).  
Mueller does not specifically disclose an example formulation comprising an amino acid, protein, alcohol, and vegetable oil as recited in the present claims.  
prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare such a composition because Mueller teaches a composition in two phases (Example 2, Neutral Wave Lotion, col.11 ll.45-67), comprising ammonium thioglycolate, collagen (Kollaplex®), propylene glycol, and, soybean and avocado oils, and further teaches that cysteine, like ammonium thioglycolate, is another suitable reducing agent (col.6 ll.1-6).  Substituting equivalents known for the same purpose, where the equivalency has been recognized in the prior art, presents strong evidence of obviousness; an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  MPEP §2144.06 (II) (citations omitted).

Response to Arguments
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive. Applicant argues that Mueller teaches a process for permanently deforming hair using a multiphase system, i.e., two-phase compositions, which are not “a composition” as in claim 1 or a “kit” comprising two compositions as in claim 10. (Remarks, 9-10, January 26, 2022.)
In response it is noted that claim 1 does not recite a homogenous composition; therefore Mueller’s multiphase composition still is “a composition”.  Regarding claim 10 it is noted that Mueller teaches a multiphase system wherein the aqueous phase and the non-aqueous phase “are present separately from one another” (col.2 ll.32-45).  Mueller expressly teaches mixing specific amounts of each phase in such systems, indicating separate compositions (col.13 ll.61-64).  

In response it is acknowledged that Example 2 is entitled “Neural Wave Lotion (Two Phases)”.  However Mueller defines “wave lotion” as “the aqueous preparation of the keratin-reducing substance” (col.2 ll.26-35).  Therefore it is not agreed that Example 2 is for producing curls and waves to the exclusion of straightening curly hair, which Mueller expressly teaches (see, e.g., col.2 ll.44-45).  
Furthermore the Office does not dispute that Example 2 does not comprise an amino-acid, but it comprises ammonium thioglycolate, and Mueller teaches that cysteine, like ammonium thioglycolate, is another suitable reducing agent (col.6 ll.1-6).  Substituting equivalents known for the same purpose, where the equivalency has been recognized in the prior art, presents strong evidence of obviousness; an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  MPEP §2144.06 (II) (citations omitted).  Example 2 further comprises propylene glycol which is an alcohol, and Mueller teaches other alcohols such as those in claims 6, 7, and 15 (col.4 ll.33-col.5 l.2, col.5 ll.58-67, col.10 ll.40-41).

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baum (US 2013/0340785) in view of Carson (US 2014/0302101).
Regarding claims 1-8, Baum teaches an example (Example 1, para.0089; see title; abstract; paras. 0008-11, 0023, 0028-0029, 0039, 0053-54, 0068; claims 1-29) hair straightening formulation comprising the following:
glutamine, glycine, and other amino acids in instant claims 2 and 3;
keratin protein fraction and silk amino acids;
alcohols such as cetyl alcohol and propylene glycol; and 
oils of buriti and coconut.
Baum expressly teaches other proteins such as hydrolyzed soy protein and others in claims 4 and 5 (para.0059), alcohols such as ethanol (para.0065), and vegetable oils such as those in claim 8 (para.0064).  
Baum does not specifically teach an example using ethanol or using broccoli seed oil as recited in claim 9.
Carson is drawn to hairstyle holding products and teaches broccoli seed oil as a useful natural oil for hair style holding formulations (title; abstract; paras. 0012, 0037; claim 5).  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baum and use ethanol as the alcohol.  While Baum does not disclose an example formulation using ethanol, “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments”, and “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”.  MPEP §2123 (citations omitted).  
It also would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baum and Caron        and use broccoli seed oil in Baum’s hair straightening compositions as recited in instant claim 9. The skilled person would have been suggested to do so because both references are drawn to hair styling compositions, Baum teaches that various plant oils are suitable (para.0064), and Caron .

Response to Arguments
Although the rejection over Baum has been modified in view of the amendments, Applicant’s arguments are addressed to the extent they have not been rendered moot and are relevant to the above rejection. 
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive. Applicant argues that  Baum teaches a long laundry list of ingredients and requires a hair straightener or flat-iron.  (Remarks, 11-12, January 26, 2022.)
In response it is noted that Baum’s Example 1 anticipates claim 1 but for amended class of alcohol, which Baum also teaches.  Therefore Baum provides more precise direction than the laundry list.  Next, that Baum’s composition requires a flat-iron is immaterial as they are “for straightening hair” as recited.  Furthermore Applicant also discloses an elaborate multi-step process for hair straightening, including wrapping hair in cellophane for 30 minutes, drying with hot air, etc. (Example 2- Straightening test).  

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/H. SARAH PARK/
Primary Examiner, Art Unit 1615